EXHIBIT C
SETTLEMENT AGREEMENT AND RELEASE

This settlement agreement and release (this "Agreement") is entered into as of
June 16, 2013, by and between Arie Genger and Orly Genger (in her individual capacity and in -
her capacity as beneficiary of the Orly Genger 1993 Trust), Arnold Broser, David Broser, (in
their individual capacity and on behalf of all entities managed, owned or controlled in any way
by Amold Broser or David Broser and which are in any way related to the subject matter hereof
(“Broser Entities” and collectively with Arie Genger and Orly Genger in all capacities referenced
above, the “AG Group”), and TR Investors, LLC ("TR Investors"), Glenclova Investment Co.
("Glenclova"), New TR Equity I, LLC ("New TR I"), New TR Equity I, LLC ("New TR II" and,
together with TR Investors, Glenclova and New TR I, the "Trump Entities"), Trans-Resources,
LLC (the successor to Trans-Resources, Inc. and together with its predecessor entities referred to
herein as, "Trans-Resources"), Jules Tramp, Eddie Trump and Mark Hirsch (collectively, with
the Trump Entities and Trans-Resources, the "Trump Group"). The members of the AG Group
and the Trump Group are each referred to herein individually as a "Party" and together as the
“Parties”.

WHEREAS, in March 2001, TR Investors, Glenclova, Trans-Resources and TPR
Investment Associates, Inc. ("TPR") entered into a stockholders agreement with respect the

common stock of Trans-Resources (the "Stockholders Agreement");
WHEREAS, since August 2008, Arie Genger, Orly Genger, the Trump Group
and others have been engaged in various litigations (described below) concerning the ownership
and control of Trans-Resources; and

WHEREAS, the Parties wish to resolve all issues, disputes and disagreements
between them, including but not limited to the issue of ownership of all Trans-Resources shares;

NOW, THEREFORE, in consideration of the promises and representations
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1. Recitals. The above recitals are incorporated into and made a part of
this Agreement and are binding on all Parties hereto.

2, Initial Consideration from the Trump Group. Upon dismissal with
prejudice of the claims, counterclaims, cross-claims, third-party claims, issues and matters as
provided in Paragraph 4 below, the Trump Group shall promptly:

(a) release all claims they may have to the (i) $7,428,994.00 plus
interest held by Skadden, Arps, Slate, Meagher & Flom LLP as escrow agent (the "Skadden
Escrow") and (ii) $10,314,005.00 plus interest held by with Pedowitz & Meister as escrow agent
(the "P&M Escrow");

(b) pay to Wachtel, Masyr & Missry, LLP as attorneys for the AG
Group (“Wachtel”) an amount in cash equal to $35,000,000.00 minus (i) the amount held in the

Skadden Escrow, and (ii) the amount held in the P&M Escrow.

hw
3. Further Consideration from the Trump Group. Trans-Resources on
behalf of the Trump Group shall pay: (i) $7,500,000 to Wachtel on the third anniversary of the
Effective Date (defined below), and (ii) $7,500,000 to Wachtel 364 days following the third
anniversary of the Effective Date The payments provided under this paragraph shall be (a)
subject to the terms and conditions herein and (b) evidenced by two (2) promissory notes that are
substantially in the form attached as Exhibit A hereto (the "Notes"). Notwithstanding anything
else herein, the maturity of the two $7,500,000 Notes shall be delayed beyond their due date until
the earlier (the “Extended Maturity Date”) of (A) such time as all pending claims, cross-claims
and counter-claims brought by any of TPR, Sagi Genger, the Sagi Genger 1993 Trust, the Orly
Genger 1993 Trust (other than the Orly Trust Action (as defined below)), D&K Limited
Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi Group”)
against any member of the Trump Group have been dismissed with prejudice and the statute of
limitations shall have run with respect to any other potential claims of the Sagi Group that might
be the subject of the Indemnification provided for by Paragraph 5 below or (B) such time as each
member of the Sagi Group shall have provided the Trump Group with a release of the Trump
Group Released Parties (as defined below) and covenant not to sue in form and substance that is
the same as the AG release and covenant not to sue contained in Paragraph 6(a) below (the “Sagi
Group Release”).

Subject to the foregoing, the Notes shall become immediately due and payable upon the
occurrence of any transaction or series of transactions which shall result in the Trump Group
owning of controlling neither (i) a majority of the voting stock of Trans-Resources or its

successors or each of its two principal subsidiaries, Haifa Chemicals, Ltd. and Na-Churs Plant
Food Company or their successors, nor (ii) directly or indirectly, a majority of the assets
currently owned by Trans-Resources and its subsidiaries; provided, however, that in such event,
at the request of the Trump Group, the amounts then payable on the Notes shall be placed in
escrow for the duration of their original term or until the Extended Maturity Date (if applicable)
under the provisions of an escrow agreement on reasonable terms to be negotiated at such time in
good faith between Trans-Resources, the payee and an escrow agent selected by their mutual
consent, which shall provide for their release to the Trump Group in payment of Indemnification
Amounts, AG Group Release Amounts and Discovery Costs (as such terms are defined below),
if any, and payment to the payee of such amounts after reduction for Indemnification Amounts,
AG Group Release Amounts and Discovery Costs, if any, upon their original maturity date or the
Extended Maturity Date (if applicable). If Trans-Resources is unable to pay the Notes as and
when they mature, the Trump Group will be obligated to make payment thereon in an amount
equal to the lesser of (x) the outstanding amounts not paid by the obligor thereunder and (y) any
amount by which cash payments received by members of the Trump Group (other than Trans-
Resources) from Trans-Resources and its subsidiaries since the Effective Date (whether in the
form of dividends, distributions, compensation or otherwise) exceeds reasonable compensation
for services rendered plus payments for goods, services and assets provided by such persons in
amounts that would have been paid for such goods, services and assets in arms’ length
transactions with unaffiliated third parties; provided. however, that in neither case shall the

Trump Group be obligated to pay any amount that exceeds the outstanding amounts not paid by

Trans-Resources on the Notes (subject to any Indemnification Amounts, AG Group Release

Amounts or Discovery Costs).
4, Dismissal of Claims with Prejudice. Within two (2) business days of the
Effective Date (defined below), the AG Group and the Trump Group shall take all actions
necessary or desirable to: (i) effect the dismissal with prejudice of all claims, counterclaims,
cross-claims, third-party claims, issues and matters between them, and to vacate all court orders
which restrain, enjoin or in any way limit actions by any members of the Trump Group, in each
pending action in which members of the AG Group and the Trump Group are parties (whether or
not service of process with respect thereto has been effected), including, without limitation, each
of the following pending actions (collectively, the "Litigation"): Genger v. TR Investors, LLC,
No. 168, 2013 (Del.); TR Investors, LLC v. Genger, C.A. No. 6697-CS (Del. Ch.); Trans-
Resources, Inc. v. Genger, C.A. No. 4391-CS (Del. Ch.) (with respect to Arie Genger only); TR
Investors, LLC, et al. vy, Genger, C.A. No. 3994-CS (Del. Ch.); Glencleva Investment Co. v.
Trans-Resources, Inc,, at al., No. 08 Civ. 7140 (JFK) (S.D.N.Y.); Arie Genger and Orly Genger
v. Sagi Genger, et al., Index No. 651089/2010 (N.Y. Supr.); and (ii) have the New York State
Supreme Court enter a definitive non-appealable order declaring that members of the Trump
Group own all right, title and interest (beneficially, of record and otherwise) to the shares of
Trans-Resources purportedly transferred by TPR in October 2004 to Arie Genger (the (“Arie
Shares”) and to the Orly Genger 1993 Trust (the “Orly Trust Shares”), with the understanding
and agreement that should the request for the entry of such an order with respect to the “Orly
Trust Shares” be denied or not entered in a reasonably timely fashion, then the AG Group and
the Trump Group shall take all action necessary or desirable to have the New York State

Supreme Court vacate all court orders which restrain, enjoin or in any way limit actions by the
parties to the pending action captioned Dalia Genger, as Trustee of the Orly Genger 1993 Trust
v. TR Investors, LLC, et al., C.A. No. 6906-CS (Del. Ch.) (the “Orly Trust Action"), to prosecute,
defend, compromise, settle and otherwise deal with all claims, counterclaims, cross-claims, third-
party claims, issues and matters asserted therein; provided, however, that nothing in this
Agreement is intended to require or permit the dismissal of any claims, counterclaims, cross-
claims, third-party claims, issues and matters, (i) in Trans-Resources, Inc. v. Genger, C.A. No.
4391-CS (Del. Ch.) (the “Breach of Fiduciary Duty Case”), as between the Trump Group and
Avi Pelossof and/or William Dowd (subject to the exchange of general releases between the
members of the Trump Group and William Dowd as contemplated below) and (b) against TPR,
the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust, D&K Limited Partnership, D&K GP
LLC, Sagi Genger or Dalia Genger. Any member of the AG Group including, without
limitation, Orly Genger, who is called to testify in the Litigation or the Orly Trust Action, agrees

to testify that he, she (in her individual capacity, en-bekalietthe-Ony-Genger 1993-Trast and as
beneficiary of the Orly Genger 1993 Trust) or it has waived all claims he, she (in her individual

capacity;-on-behalf-efthe Oxy Genger-1093-Lrust, and as beneficiary of the Orly Genger 1993

Trust) or it had or may have to ownership (record, beneficial or otherwise) of any shares of

ate
Trans-Resources and that he, she (in her individual capacity, en-behel-efthe-Ory-Genper-1093-

—Frust, and as beneficiary of the Orly Genger 1993 Trust) or it is opposed to the Orly Genger
1993 Trust seeking any remedy of any kind against any member of the Trump Group.
Notwithstanding the foregoing, upon receipt by the Trump Group of a general release in form

and substance reasonably satisfactory to it, the Trump Group shall provide the same general
release to William Dowd and cause the dismissal of the Breach of Fiduciary Duty Case as
between the Trump Group and him.

5. Indemnification.

(a) Upon closing of this Agreement, each of the members of the AG

Group with the exception of Amold Broser and David Broser and the Broser Entities, jointly
and severally, agrees to indemnify and hold harmless (i) each of the members of the Trump
Group, and their respective past and present affiliates and direct and indirect subsidiaries, and (ii)
each of the past and present agents, representatives, officers, directors, advisors, employees,
general partners, limited partners, shareholders, members, predecessors, successors, heirs,
executors, administrators and assigns of each person and entity referenced in clause (i), from all
reasonable costs, expenses, attorneys’ fees of counsel selected by the Trump Group (it being
agreed that the Trump Group wil! cooperate with the AG Group in all reasonable respects to
cause the amount of such costs, expenses and its attorneys’ fees to be minimized), settlements
and/or judgments (whether direct or related to joint and several liability) (the "Indemnification
Amounts") incurred as a result of, in connection with, or relating in any way to any (x) claims,
counterclaims, cross-claims or third-party claims raised or that could have been raised in the
Litigation, and (y) claims that are pending, have been brought, or that may in the future be
brought by or on behalf of any of TPR, the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust
(other than those claims currently pending in the Orly Trust Action), D&K Limited Partnership,
D&K GP LLC, Sagi Genger, David Parnes or Dalia Genger, regardless of whether they were or
could have been raised in the Litigation or the Orly Trust Action, relating in any way, whether

directly or indirectly, to (A) the Shareholders Agreement entered into by Trans-Resources
shareholders and Trans-Resources on March 30, 2001, (B) the transfer of interests in TPR or the
purported transfer of shares of Trans-Resources by TPR in October 2004, (C) any activities or
developments relating to or conducted by Trans-Resources or any of its direct or indirect
subsidiaries that occurred prior to September 26, 2008, (D) the acquisition by the Trump Group
of all interests (record, beneficial or otherwise) of the so called “Arie Shares”, “Orly Trust
Shares” and the shares of Trans-Resources purportedly transferred by TPR in October 2004 to
the Sagi Genger 1993 Trust (the “Sagi Trust Shares”) (including, without limitation, the
negotiations for the ownership or acquisition of such shares), (E) the control of Trans-Resources
or any of its direct or indirect subsidiaries by the Trump Group through its acquisition of the
aforementioned shares, (F) records and documents (including but not limited to electronic files)
in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries, (G) misrepresentations made or improper acts conducted prior to September 26,
2008 by any officer or director of Trans-Resources, (H) this Agreement, (I) the business or
operations of Trans-Resources or any of its direct or indirect subsidiaries conducted prior to
September 26, 2008 arising from or in any way related to the conduct of any member of the AG
Group, Avi Pelossof or William Dowd, or (J) the conduct of any other individual to the extent
Arie Genger is aware, or should have been aware, thereof. Notwithstanding the foregoing, the
indemnity provided for above shall not apply to any claims which may be brought subsequent to
the Effective Date (and which are entirely unrelated to any claim brought prior to such date) by
any of Sagi Genger, the Sagi Genger 1993 Trust or TPR and which arise solely out of actions
taken or not taken by members of the Trump Group which actions or inactions no member of the

AG Group was aware of or should have been aware of; provided, however, that such claim was
not encouraged or solicited by any member of the AG Group and no member thereof cooperates
in asserting, instituting or prosecuting such claim. Notwithstanding anything herein to the
contrary, the undertaking of William Wachtel hereunder shall not exceed under any circumstance
an amount greater than $5,000,000.

(b) The Trump Group may request payment or reimbursement of the
Indemnification Amounts at any time by providing a written statement or copy of an underlying
invoice or expense documentation to any member of the AG Group at the addresses set forth in
Paragraph 16 below, and the AG Group shall pay such indemnified expenses in full and in cash
within five (5) business days of the date such request is made. The supporting documentation
submitted with any payment or reimbursement request hereunder may be redacted as necessary
to preserve attorney-client privilege, attorney work product, or confidential information the
Trump Group may, in its reasonable determination, need to protect. The Trump Group will
provide the AG Group with reasonable notice prior to making any motion or taking any appeal
with respect to, or in, any past, present or future action or claim for which the Trump Group is
seeking indemnification, and such notice will be accompanied by a non-binding estimate of the
legal fees and costs associated with such motion or appeal. The Trump Group authorizes the AG
Group and their respective counsel to discuss directly with the Trump Group’s appointed counsel
the amount and scope of any invoice for which the Trump Group is seeking indemnification.
The AG Group in its sole discretion may settle any indemnified claim so long as there is no
monetary contribution to be paid by the Trump Group, and the Trump Group is released, in form

and substance reasonably satisfactory to it, from any liability relating to any such indemnified
claim. The Trump Group shall not enter into any settlement of any indemnified claim, or

discussions with respect thereto, without the express written consent of the AG Group.

(c) With respect to each Indemnification Amount, until such time as it
has been paid over to the Trump Group, the members of the AG Group shall remain jointly and
severally liable for such Indemnification Amount and, the Trump Group may at its option pursue
all legal remedies available to it and/or withhold an amount equal to such unreimbursed
Indemnification Amount from any payments by Trans-Resources to be made pursuant to the
Notes,

6. Releases.

(a) The AG Group Release. Effective on the Effective Date, each of
the members of the AG Group, for itself, himself or herself, and in all capacities, and on behalf
of its (and its respective affiliates' and direct and indirect subsidiaries’), his or her respective
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them including, without limitation, any member of the Sagi Group which
he, she or it shall at any time directly or indirectly control or be deemed authorized to act on
behalf of (individually, an "AG Group Releasing Party” and collectively, the "AG Group
Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives, releases and
discharges each of the members of the Trump Group and its (and its respective past and present
affiliates' and direct and indirect subsidiaries’), his or her respective past and present agents

10
(including Skadden, Arps, Slate, Meagher & Flom LLP in any capacity, including as Escrow
Agent for the Skadden Escrow or for any escrow in which it held, holds, or may hold, any
dividends or distributions from Trans-Resources), representatives, officers, directors, advisors,
employees, general partners, limited partners, shareholders, members, subsidiaries and affiliates,
and each of their respective predecessors, successors, heirs, executors, administrators and assigns
(collectively, the "Trump Group Released Parties"), from any and all claims, counterclaims,
demands, proceedings, actions, causes of action, orders, obligations, damages, debts, costs,
expenses and other liabilities whatsoever and however arising, whether known or unknown, past,
present or future, suspected or unsuspected, contingent or actual, both at law and in equity,
including without limitation, claims for fraud or fraud in the inducement (collectively, "Claims"),
which such AG Group Releasing Party now has, has ever had or may hereafter claim to have
against any Trump Group Released Party or its, his or her assets, liabilities or operations from
the beginning of the world through the Effective Date (individually, an "AG Group Released
Claim" and collectively, the "AG Group Released Claims"); and (ii) agrees not to assert, institute
or prosecute, or encourage, solicit or cooperate with any other person or entity in asserting,
instituting or prosecuting, any proceeding against any of the Trump Group Released Parties in
any jurisdiction (domestic or foreign, including, without limitation, the State of Israel) with
respect to any AG Group Released Claim or any other Claim relating in any way, directly or
indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the ownership or
acquisition of Trans-Resources shares (including any dividends or distributions relating thereto
or any escrow in which such dividends or distributions may currently be or in the past have been

held), the Litigation, the Orly Trust Action, control of Trans-Resources or any of its direct or

11
indirect subsidiaries, the business or operations of Trans-Resources or any of its direct or indirect

subsidiaries, or arising out of this Agreement including, without limitation, the negotiation and

 

execution of this Agreement or the AG Group Releases provided hereunder; provided, however,
that this AG Group Release shall not apply to any Claims (x) seeking equitable relief to enforce
the terms of this Agreement or claims seeking payment of the Notes or any indemnification
payments required to be paid hereunder, (y) relating solely to events that transpired in their
entirety subsequent to the Effective Date and that could not, under any circumstances, have
possibly been pursued prior to the Effective Date whether or not then known, and (z) between
any of the AG Group Releasing Parties and TPR, and/or any other member of the Sagi Group.

If an AG Releasing Party brings an AG Group Released Claim or other Claim in
violation of the immediately preceding paragraph, the AG Group, jointly and severally, agrees to
indemnify the Trump Group for any and all settlements, judgments, costs and fees, including
legal fees and disbursements of counsel chosen by the Trump Group, incurred in working on,
preparing for or defending such claim ("AG Group Release Amounts"). With respect to each
AG Group Release Amount, until such time as such AG Group Release Amount has been paid
over to the Trump Group, the members of the AG Group shall remain jointly and severally liable
for such AG Group Release Amount, and the Trump Group may at its option pursue all legal
remedies available to it and/or withhold an amount equal to such unreimbursed AG Group
Release Amount from any payments to be made by Trans-Resources pursuant to the Notes. For
purposes of the removal of all doubt, it is the parties’ intention that no claims shall be brought or

pursued by any member of the AG Group against any member of the Trump Group for any

12
reason whatsoever (other than claims permitted under clause (x), (y) and (z) of the immediately
preceding paragraph),

(b) The Trump Group Release, Effective on the Effective Date, each
of the members of the Trump Group, for itself or himself, and in all capacities, and on behalf of
its (and its respective affiliates’ and direct and indirect subsidiaries’), or his respective agents,
representatives, officers, directors, advisors, ernployees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them (individually, a "Trump Group Releasing Party" and collectively, the
“Trump Group Releasing Parties”): (i) fully, finally, irrevocably and unconditionally waives,
releases and discharges each of the members of the AG Group and its (and its respective past and
present affiliates’ and direct and indirect subsidiaries’), his or her respective past and present
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns (collectively, the "AG Group Released
Parties"), from any and all claims, counterclaims, demands, proceedings, actions, causes of
action, orders, obligations, damages, debts, costs, expenses and other liabilities whatsoever and
however arising, whether known or unknown, past, present or future, suspected or unsuspected,
contingent or actual, both at law and in equity including, without limitation, claims for fraud or
fraud in inducement, ("Claims"), which such Trump Group Releasing Party now has, has ever
had or may hereafter claim to have against any AG Group Released Party or its, his or her assets,

liabilities or operations from the beginning of the world through the Effective Date (individually,

13
a "Trump Group Released Claim" and collectively, the "Trump Group Released Claims"); and (ii)
agrees not to assert, institute or prosecute, or encourage, solicit or cooperate with any other
person or entity in asserting, instituting or prosecuting, any proceeding against any member of
the AG Group Released Parties with respect to any Trump Group Released Claim or any other
Claim relating in any way, directly or indirectly, to Trans-Resources or any of its direct or
indirect subsidiaries, the ownership or acquisition of Trans-Resources shares, control of Trans-
Resources or any of its direct or indirect subsidiaries, the business or operations of Trans-
Resources or any of its direct or indirect subsidiaries, or the negotiation and execution of this
Agreement or the Trump Group Releases provided hereunder; provided, however, that this
Trump Group Release shall not apply to any Claims (x) seeking equitable relief to enforce the
terms of this Agreement or claims seeking payment of any indemnification payments required to
be paid hereunder, (y) relating solely to events that transpired in their entirety subsequent to the
Effective Date and that could not, under any circumstances, have possibly been pursued prior to
the Effective Date whether or not then known, and (z) between any of the Trump Group
Releasing Parties and Avi Pelossof, William Dowd (unless and until the exchange of mutual
general releases between the Trump Group and William Dowd referred to above) and/or TPR.
Ifa Trump Group Releasing Party brings a Trump Group Released Claim or other Claim
in violation of the immediately preceding paragraph, the Trump Group, jointly and severally,
agrees to indemnify the AG Group for any and all settlements, judgments, costs and fees,
including legal fees and disbursements of counsel chosen by the AG Group, incurred in working
on, preparing for or defending such claim ("Trump Group Release Amounts"). With respect to

each Trump Group Release Amount, until such time as such Trump Group Release Amount has

14
been paid over to the AG Group, the members of the Trump Group shall remain jointly and
severally liable for such Trump Group Release Amount, and the AG Group may at its option
pursue all legal remedies available to it. For purposes of the removal of all doubt, it is the parties
intention that no claims shall be brought or pursued by any member of the Trump Group against
any member of the AG Group for any reason whatsoever (other than claims permitted under
clause (x), (y) and (z) of the immediately preceding paragraph).

7. Discovery Obligations. Effective on the Effective Date (defined
below), to the extent that a member of the AG Group or the Orly Genger 1993 Trust seeks
discovery or testimony from any member of the Trump Group, or if any member of the Trump
Group is subpoenaed by any party to an action in which any member of the AG Group or the
Orly Genger 1993 Trust is a party, each of the members of the AG Group, jointly and severally,
agrees that to the extent indemnities of the Trump Group provided for elsewhere in this
Agreement do not apply, they shall indemnify the Trump Group for any and all costs and fees,
including reasonable legal fees and disbursements of counsel to be chosen by the Trump Group
(it being understood that for the purposes of this Discovery Obligation indemnity only, the
indemnification for legal fees shall be limited to $750 per hour of legal services), incurred in
working on, preparing for or defending such claim, it being agreed that the Trump Group will
cooperate with the AG Group in all reasonable respects to cause the amount of such costs and
fees, including its attorneys’ fees and disbursements to be minimized ("Discovery Costs"), With
respect to each Discovery Cost, until such time as such Discovery Cost has been paid over to the
Trump Group, the members of the AG Group shall remain jointly and severally liable for such

Discovery Cost, and the Trump Group may at its option pursue all legal remedies available to it

15

 
and/or withhold an amount equal to such unreimbursed Discovery Cost from any payments to be
made by Trans-Resources pursuant to the Notes.

8. Cooperation.
(a) | Each member of the AG Group shall take all actions necessary or desirable, as promptly
as practicable and as may be requested by the Trump Group from time to time including, without
limitation, testifying in the Orly Trust Action, to (i) effectuate the release of the AG Group
Released Claims and to prevent or preclude any other person or entity from asserting, instituting
or prosecuting, or encouraging, soliciting or cooperating with any other person or entity in
asserting, instituting or prosecuting, any proceeding or claims against any of the Trump Group
Released Parties with respect to any AG Group Released Claim or any other Claim relating in
any way, directly or indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the
ownership or acquisition of Trans-Resources shares, the control of Trans-Resources or any of its
direct or indirect subsidiaries, records and documents (including but not limited to electronic
files) in the possession, custody or contro! of Trans-Resources or any of its direct or indirect
subsidiaries or the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries brought by any party without regard to whether such party is a signatory hereto and
(ii) cause the Orly Genger 1993 Trust to release any and all claims against the Trump Group
Released Parties, including, without limitation, any claims pending in the Orly Trust Action.

(b)  Asacondition to any settlement that any member of the AG Group shall enter
into with any member of the Sagi Group, the AG Group parties to such settlement shall cause
each Sagi Group party to such settlement to (i) dismiss with prejudice all pending claims, cross-

claims and counter claims against any of the Trump Group Released Parties (as defined below)

16
and to provide the Sagi Group Release, and (ii) if the Orly Genger 1993 Trust is a party to such
settlement, cause it to agree in writing to become an AG Group member for purposes of
providing the indemnity contained in Paragraph 5. Likewise, as a condition to any agreement by
the AG Group to a replacement trustee for the Orly Genger 1993 Trust, the AG Group shall use
its best efforts to cause such trustee to agree in writing on behalf of the Orly Genger 1993 Trust
that it shall be a member of the AG Group for purposes of providing the indemnity contained in
Paragraph 5.

(c) Each member of the AG Group covenants that for so long as the indemnity
contained in Paragraph 5 remains in effect, he, she or it shall not contribute or deposit any
amounts, or permit to be contributed or deposited any amounts (including, without limitation,
any payments made under Paragraphs 2 and 3), to or with the Orly Genger 1993 Trust or to any
other trust or entity that any of them directly or indirectly controls or is or was established at
their direction, or that is or was established or exists for any of their direct or indirect benefit,
unless such trust or entity has agreed in writing to being a member of the AG Group for purposes
of providing the indemnity contained in Paragraph 5. The foregoing shall not restrict members
of the AG Group from investing in or with such entities provided that that such investment may
be liquidated, without restriction, by such member of the AG Group from time to time as may be
necessary to comply with the terms of the indemnity contained in Paragraph 5.

(d) The AG Group covenants that, subject to any confidentiality orders of any court
or other restrictions imposed by law (i) with respect to any court filing made or received by it
concerning the Orly Genger 1993 Trust, it shall contemporaneously provide a copy thereof to the

Trump Group, and (ii) contemporaneously with its becoming aware of any changes or

17
contemplated material changes to the Orly Genger 1993 Trust including, without limitation, the
resignation of its trustee and/or the appointment of a replacement trustee, it shall provide written

notice thereof to the Trump Group.

9, Confidentiality. The Parties and their counsel shall not disclose the
terms of this Agreement, except if, upon written advice of counsel, it is required to do so by law.
Notwithstanding the foregoing, disclosure may be made by the Parties: (i) to their respective
accountants, financial advisors or attorneys (collectively, “Advisors”) as required to obtain tax or
legal advice, it being agreed that each Party shall apprise its Advisors of the obligation to
maintain such confidentiality and that each Party shall be accountable for any breach of this
provision by its respective Advisors, and (ii) notwithstanding anything to the contrary in this
Agreement, the Parties may disclose the terms of this Agreement if necessary in any action to
enforce this Agreement or as may be required to respond to a valid subpoena, court order or
other legal process. Each Party agrees that he, she or it will promptly give notice of any attempt
to compel disclosure of the terms of this Agreement to each of the other Parties, at least five (5)

days before compliance is required.

10. Third Party Beneficiaries. This Agreement shall have no third party
beneficiaries except for those persons and entities that are not Parties hereto but are covered by
the releases set forth in Paragraph 6 above, who may enforce those releases.

11. Binding Effect
This Agreement shall be binding upon and inure to the benefit of each of the Parties hereto and
(where applicable) their respective current and former agents, representatives, officers, directors,

advisors, employees, general partners, limited partners, shareholders, members, subsidiaries and
18
affiliates, and each of their respective predecessors, successors, heirs, executors, administrators

and assigns.
12. Representations and Warranties.

(a) Each Party represents that it, he or she is authorized to enter into
this Agreement and to grant the rights granted by it, him or her in this Agreement. Each Party
further represents that, to the extent any non-party consents are required for the performance of
any of its, his or her obligations under this Agreement (including, without limitation, with any
entity controlled by any Party, including any of its partners or equity holders), it, he or she has
obtained such consents.

(b) Each Party has the benefit of the advice of counsel chosen and
employed by it, him or her concerning this Agreement.

(c) Each Party is the sole owner and holder of the Claims it is releasing
under this Agreement, and represents that none of the Claims released herein have been assigned,
pledged, encumbered, or otherwise transferred in whole or in part, to any other person or entity.

(d) Each member of the AG Group represents that he, she or it is
knowledgeable, sophisticated and experienced in business, financial and other matters relevant to
his, her or its entry into this Agreement and the transactions contemplated hereby, and has
engaged advisors, experienced in the matters contemplated by this Agreement. Each member of
the AG Group has undertaken such investigation and has been provided with and has evaluated
such documents and information as he, she or it has deemed necessary to enable him, her or it to
make an informed decision with respect to the execution, delivery and performance of this

Agreement and the transactions contemplated hereby. Each member of the AG Group is

19
consummating the transactions contemplated hereby without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally or otherwise, made
by or on behalf of or imputed to any of the Trump Group Released Parties, except as expressly
set forth in this Agreement, and no member of the AG Group shall make any Claim with respect
thereto. Each member of the AG Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
documents or information that may have been furnished to him, her or it, and that no member of
the AG Group shall have any Claim against any of the Trump Group Released Parties with
respect thereto, including for Claims relating to the accuracy or completeness of the information
that may have been furnished to him her or it. Each member of the AG Group acknowledges and
understands that each member of the Trump Group Released Parties expressly disclaims any and
all liability that may be based on any of the documents and information that may have been
furnished to any member of the AG Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the AG
Group acknowledges that none of the Trump Group Released Parties has made any
representation or warranty with respect to (i) any historical information, financial or otherwise,
including without limitation results of operations (or any component thereof), cash flows, or
financial condition (or any component thereof), of Trans-Resources and/or any of its subsidiaries,
(ii) any valuations or projections or estimates of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any component
thereof) of Trans-Resources and/or any of its subsidiaries or the future business and operations of

Trans-Resources and/or any of its subsidiaries, (iii) any Claims any member of the AG Group

20
may have against any of the Trump Group Released Parties or (iv) any other information or
documents that may have been made available to any member of the AG Group or their
respective counsel, accountants or advisors with respect to any of the Trump Group Released
Parties any of their respective businesses, assets, liabilities or operations, except as expressly set
forth in this Agreement. In addition to the foregoing, each member of the AG Group
acknowledges that his, her or its entry into this Agreement and the transactions contemplated
hereby is based solely on his, her or its respective assessment and valuation of all Claims that he,
she or it may have against any of the Trump Group Released Parties and the likelihood of
success of such Claims in a court of competent jurisdiction. Each member of the AG Group
acknowledges that the consideration to be received by the AG Group pursuant to this Agreement
constitutes full and fair consideration for the release of all Claims contemplated hereunder.

{e) Each member of the Trump Group represents that he, she or it is knowledgeable,
sophisticated and experienced in business, financial and other matters relevant to his, her or its
entry into this Agreement and the transactions contemplated hereby, and has engaged advisors,
experienced in the matters contemplated by this Agreement. Each member of the Trump Group
has undertaken such investigation and has been provided with and has evaluated such documents
and information as he, she or it has deemed necessary to enable him, her or it to make an
informed decision with respect to the execution, delivery and performance of this Agreement and
the transactions contemplated hereby. Each member of the Trump Group is consummating the
transactions contemplated hereby without reliance upon any express or implied representations
or warranties of any nature, whether in writing, orally or otherwise, made by or on behalf of or

imputed to any of the AG Group Released Parties, except as expressly set forth in this

21
Agreement, and no member of the Trump Group shall make any Claim with respect

thereto. Each member of the Trump Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
information that may have been furnished to him, her or it, and that no member of the Trump
Group shall have any Claim against any of the AG Group Released Parties with respect thereto,
including for Claims relating to the accuracy or completeness of the information that may have
been furnished to him her or it. Each member of the Trump Group acknowledges and
understands that each member of the AG Group Released Parties expressly disclaims any and all
liability that may be based on any of the documents and information that may have been
furnished to any member of the Trump Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the Trump
Group acknowledges that none of the AG Group Released Parties has made any representation or
warranty with respect to (i) any historical information, financial or otherwise, including without
limitation results of operations (or any component thereof), cash flows, or financial condition (or
any component thereof), of Trans-Resources and/or any of its subsidiaries, (ii) any valuations or
projections or estimates of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component thereof) of Trans-
Resources and/or any of its subsidiaries or the future business and operations of Trans-Resources
and/or any of its subsidiaries, (iii) any claims any member of the Trump Group may have against
any of the AG Group Released Parties or (iv) any other information or documents that may have
been made available to any member of the Trump Group or their respective counsel, accountants

or advisors with respect to any of the AG Group Released Parties any of their respective

22
businesses, assets, liabilities or operations, except as expressly set forth in this Agreement. In
addition to the foregoing, each member of the Trump Group acknowledges that his, her or its
entry into this Agreement and the transactions contemplated hereby is based solely on his, her or
its respective assessment and valuation of all Claims that he, she or it may have against any of
the AG Group Released Parties and the likelihood of success of such Claims in a court of
competent jurisdiction. Each member of the Trump Group acknowledges that the consideration
to be received by the Trump Group pursuant to this Agreement constitutes full and fair
consideration for the release of all claims contemplated hereunder.

13. Attorneys’ Fees. The Parties agree to be responsible for their own attorneys’ fees and
costs incurred in connection with this Agreement and negotiations related to and preparation of
this Agreement and not to seek from each other reimbursement of any such costs, expenses or
attorneys’ fees.

14. Governing Law.

This Agreement, and all disputes arising under this Agreement or related thereto, shall be
governed by, construed and interpreted in accordance with the laws of the State of Delaware,
applicable to instruments made, delivered and performed entirely in such state, without regard to
the choice of law provisions thereof.

15. Arbitration. UNLESS THIS AGREEMENT SPECIFICALLY PROVIDES FOR
ANOTHER TYPE OF DISPUTE RESOLUTION WITH RESPECT TO A PARTICULAR
KIND OF DISPUTE, ANY AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR

VALIDITY THEREOF, SHALL BE EXCLUSIVELY SETTLED BY FINAL AND BINDING

23
ARBITRATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS

SECTION.

(a) The arbitration shall be conducted in accordance with the Commercial

 

Arbitration Rules of the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as set forth herein. Any member of the Trump Group on behalf of the Trump Group, on
the one hand, and any member of the AG Group on behalf of the AG Group, on the other hand,
may demand arbitration by giving the other written notice to such effect in accordance with the

Rules.

(b) —_ The arbitration will be held before one neutral arbitrator. Within thirty (30)
days after the other Party’s receipt of the demand for arbitration, the Party seeking arbitration
will invite the other Party to join it in approaching the following list of individuals about serving
as arbitrator and will approach such individuals with such other Party (if its invitation is.accepted)
or without such other Party (if its invitation is rejected or not responded to within five (5)
business days): The Honorable William B. Chandler III, David A. Jenkins, Esq., Stephen E.
Jenkins, Esq., Robert J. Katzenstein, Esq., and Andre G. Bouchard, Esq. If only one such
individual is available and willing, he shall serve as the arbitrator. If more than one such
individual is available and willing, the Parties will mutually determine which of those so
available and willing will serve as the arbitrator. If the Parties are unable to agree, the arbitrator
will be selected by the AAA from the foregoing list in accordance with the listing, striking and
ranking procedure in the Rules, with each Party being given a limited number of strikes, except
for cause. If none of the foregoing individuals is available, the arbitrator will be selected by the
AAA in accordance with the listing, striking and ranking procedure in the Rules, with each Party

24
being given a limited number of strikes, except for cause. Any arbitrator appointed by the AAA
shall be a retired judge that presided over a state or federal court located in Delaware or a
practicing attorney licensed in Delaware with no less than fifteen years of experience with large
commercial cases. Any such arbitration proceedings shall be and remain confidential. The place

of arbitration shall be in Manhattan, New York or elsewhere if otherwise agreed to.

(c) Discovery will be limited to the request for and production of documents,
directly related to the issues in dispute, limited depositions of limited duration, and
interrogatories. Interrogatories will be allowed only as follows: a Party may request the other
Party to identify by name, last known address and telephone number (i) all persons having
knowledge of facts relevant to the dispute and a brief description of that person’s knowledge, and
(ii) any experts who may be called as an expert witness, the subject matter about which the
expert is expected to testify, the mental impressions and opinions held by the expert and the facts
known by the expert. All issues concerning discovery upon which the parties cannot agree will

be submitted to the arbitrator for determination.

(d) Each of the Parties agrees that it will use commercially reasonable efforts
to join (and will allow the other party to join) any third party that the Parties have agreed is
indispensable to the arbitration. If any such third party does not agree to be joined, the

arbitration will proceed nonetheless.

(ec) The arbitrators are not empowered to award damages not permitted by the
terms of this Agreement and if so permitted, then not in excess of compensatory damages, except

with respect to indemnification obligations for punitive damages as provided hereunder, and

25
each Party irrevocably waives the right to recover punitive, exemplary or multiple damages with
respect to any dispute other than with respect to indemnification obligations for such punitive
damages as provided hereunder. The decision of, and award rendered by, the arbitrator will be
final and binding on the Parties, will be in writing and will include the findings of fact and

conclusions of law upon which it is based, if any.

63) The Parties specifically acknowledge that this Agreement evidences a transaction
involving, affecting, affected by, and a part of, interstate commerce and that this agreement to
arbitrate is governed by and enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

(2) Except to the extent that any of the indemnification provisions contained herein
shall be applicable (i) the Parties shall each be responsible for their own costs and expenses
(including legal fees and disbursements) incurred in any arbitration, and (ii) the AG Group on the
one hand and the Trump Group on the other shall each be responsible for 50% of the fees and
disbursements of the arbitrator and of any costs and expenses payable to the AAA.

(h) With respect to the enforcement, modification or vacating of any arbitration
award (it being reconfirmed hereby that the arbitration award shall itself be final and binding on
the Parties), the Parties submit to the exclusive jurisdiction of one or the other of (i) the United
Stated District Court of the Southern District of New York sitting in the Borough of Manhattan
in the City of New York and (ii) the Commercial Division of the New York State Supreme Court

sitting in the Borough of Manhattan in the City of New York.

16. Notice. If any Party is required to give notice to any other Party under this Agreement,
such notice shall be in writing and shall be deemed to have been duly given upon receipt of hand
delivery, one business day following its being sent to the recipient via Federal Express or another

26

716412-WILSROLA - MSW
nationally recognized over-night courier, or by e-mail with confirmation of receipt to the

following individuals or to such other address or person as such Parties may from time to time

specify by written notice given in the manner provided above:

If to the Trump Group:

With Copy to:

Mark S. Hirsch, Esq.

The Trump Group

41 Madison Avenue, Suite 4101
New York, NY 10010

Phone: (212) 838-1000
E-mail: mhirsch@trumpgroup.com

Thomas J. Allingham IT, Esq.

Anthony W. Clark, Esq.

Douglas D. Herrmann, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899

Phone: (302) 651-3000

E-mail: thomas.allingham@skadden.com

27
If to Arie Genger:

With Copy to:

If to Orly Genger:

With Copy to:

E-mail: anthony.clark@skadden.com

E-mail: douglas.herrmann@skadden.com

Arie Genger
104 West 40" Street, 19" Floor
New York, NY 10018

E-mail: wachtel@wmllp.com

Stephen P. Lamb, Esq.
Paul Weiss
500 Delaware Avenue, Suite 200

Wilmington, DE 19889

Orly Genger
104 West 40" Street, 19" Floor

New York, NY 10018

E-mail: wachtel@wmllp.com

28
William Wachtel

Wachtel Masyr & Missry LLP
885 second ave.

New York, NY 10017

U

If to Arnold Broser_or David Broser:

With Copy to:

David Broser
104 West 40th, 19™ FloorNew York, NY 10018

E-mail: wachtel@wmll.com

William Wachtel
Wachtel Masyr & Missry LLP

885 second ave.
New York, NY 10017

29
17. Entire Agreement. This Agreement contains the entire agreement between the Parties
concerning the subject matter hereof. Neither this Agreement nor any of its terms or provisions
shall be binding on any Party until all the Parties hereto have signed. The Parties agree that all
drafts of this Agreement are strictly confidential and shall supplement and complement any
protection, which may attach to the exchange of confidential information in settlement
discussions, whether by common law or statute including, but not limited to, Federal Rule of
Evidence 408 and comparable state laws. Any and all prior discussions and agreements between
the Parties concerning the subject matter of this Agreement are merged into this Agreement
when signed. This Agreement may not be modified or amended, nor any of its provisions
waived, except by an instrument in writing signed by all Parties. No Party has made any
warranty or representation to the other Parties that is not set forth expressly herein. In entering
into this Agreement, no Party has relied on any statement or representation made by or on behalf
of any other Party, by or on behalf of any affiliate of such other Party, or by counsel for such
other Party that is not set forth expressly in this Agreement.

18. NoDrafting Presumption. This Agreement shall be interpreted or construed without
any presumption that the provisions hereof should be strictly construed against the drafter, it
being agreed that the Parties and their respective counsel and other agents have fully and equally
participated in the preparation, negotiation, review and approval of all provisions of this
Agreement.

19. No Admissions. The Parties have executed this Agreement for the sole purpose of
settling and disposing of all Claims between them, and it is expressly understood and agreed that

no Party hereto admits any wrongdoing on its, his or her part by executing this Agreement.

30
20. Binding Effect. It is the intention of the parties to extinguish all AG Group Released.
Claims and all Trump Group Released Claims and, consistent with such intention, each of the
Parties hereby waives any and all rights, to the extent permitted by law, to assert that the Release
provided by it in Paragraph 6 hereunder is unenforceable as to any claim whatsoever and for any
reason including, without limitation, any and all rights under section 1542 of the California Civil
Code, if applicable, or any other applicable similar law or principle of common law, which may
have the effect of limiting the Releases herein. Section 1542 of the California Civil Code
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

OR HER SETTLEMENT WITH THE DEBTOR.

21. Headings. The section headings contained in this Agreement are for reference purposes
only and shall not in any way effect or control the meaning or interpretation of this Agreement.
22. Execution in Counterparts and by PDF e-mail. This Agreement may be executed in
multiple counterparts and by fax or PDF e-mail, each of which, when so executed and delivered,
shall be an original, but such counterparts shall together constitute one and the same instrument
and agreement.

23. Effective Date. This Agreement shal! be effective immediately upon execution and

delivery by all Parties hereto (the "Effective Date").

31
IN WITNESS WHEREOEF, the Parties have caused this Agreement to be duly

executed as follows:

 

 

 

 

TR Investors, LLC Arie Genger

NL a
Print: Date: G | / S/ (4,
Title:
Date:

 

Glenclova Investment Co.

Orly Genger (in her individual capacity and
in her capacity as beneficiary of the

Orly Genger 1993 Trust)

 

Print:

 

Title:

 

Date:

 

O Gena p——

do

Date: e/islis

32
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly

executed as follows:

TR Investors, LLC Arie Genger

 

By: Aft Loa’
Prin; M@ak J, Hirnect Date:

 

 

Title: Ene hye V P/Gernenal Count)

Date: Tone IG, 20138

 

Glenclova Investment Co. Orly Genger (in her individual capacity and

in her capacity as beneficiary of the

By: fat AMococl Orly Genger 1993 Trust)

Print: Mark SAhaescu

 

Title: Exec ve Ve /Goenscel Counsel

Date:

 

Date: June Lb 2033
New TR Equity I, LLC

By:

 

Print:

 

Title:

 

Date:

 

New TR Equity Hf, LLC

By:

Arnold Broser
4 Zh,
Li Ayrutd SF

/ , fi >?
Date: fa Mi -

 

David Broser

 

Print:

 

Title:

 

Date:

 

nb

Date: bk) b // 3

 

33
New TR Equity I, LLC Arnold Broser

 

By: God Moat

Print: MAénk Sf ’ Yearett Date:

 

Title: Ececvtue VP Loeraret| Gunel

Date: \Junr le, 201%

New TR Equity 11, LLC David Broser
By: fou stad

Print: Mark J. Herel Date:

 

Title: Fuchu ve [Gene ral Corrstl

Date: Tut /ly , 2-013

33
Trans-Resources, LLC
By: ZA bck, ead
a
Print: arte S.-H revel
Title: Execute vP/ bens ra.| Counced

Date: J vn 1G, 2012

34
Jules Trump

 

fe

Date: U[ve| 2013

 

Eddie Trump

 

Date:

 

Mark Hirsch

 

Date:

 

35
Jules Trump

 

Date:

 

Eddie Trump

Mm)
os
<P

| .
Date: . Juaz | 2) Gots

 

Mark Hirsch

 

Date:

 

35
Jules Trump

 

Date:

 

Eddie Trump

 

Date:

 

Mark Hirsch
Forbes Ll.
L 4

Date: Tune lo, 2ofS

35
EXHi@IT A
SSE 6/L6AT3

Draft - Confidential
[FORM OF SUBORDINATED NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.

TRANS-RESOURCES
SUBORDINATED NOTE

$7,500,000.00 June _, 2013

FOR VALUE RECEIVED, Trans-Resources, LLC a Delaware entity (the successor to
Trans-Resources, Inc. and referred to herein as the “Maker”), hereby promises to pay to the order
of [ _] (the “Payee”), the principal sum of Seven Million, Five-Hundred
Thousand Dollars ($7,500,000.00) pursuant to the terms and conditions of and at the times
provided in the Settlement Agreement (as defined below).

 

1. Notes. This Subordinated Note (this “Note”) is issued pursuant to, and is subject
to the terms and conditions of, the Settlement Agreement and Release, dated as of June __, 2013
by and among the AG Group and the Trump Group, as amended, restated, supplemented or
otherwise modified from time to time (the “Settlement Agreement”). Terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in the Settlement

Agreement.

2. No Interest. This Note will not accrue interest, pursuant to the terms of the
Settlement Agreement.

3, Maturity. Subject to the terms and conditions of the Settlement Agreement and

this Paragraph 3, this Note shall mature and be redeemed or satisfied in full by the Maker in one
installment, which shall be paid by the Maker no later than the ___ anniversary of the Effective
Date (the "Maturity Date"), Notwithstanding the foregoing, the Maturity Date shall
automatically be extended until the earlier (the “Extended Maturity Date”) of (i) such time as all
pending claims, cross-claims and counter-claims brought by any of TPR, Sagi Genger, the Sagi
Genger 1993 Trust, the Orly Genger 1993 Trust (other than the Orly Trust Action), D&K
Limited Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi
Group”) against any member of the Trump Group have been dismissed with prejudice and the
statute of limitations shall have run with respect to any other potential claims of the Sagi Group
that might be the subject of the indemnification obligations provided for by Paragraph 5 of the
Settlement Agreement and (ii) such time as each member of the Sagi Group shall have provided
the Trump Group with a release of the Trump Group Released Parties and covenant not to sue in
form and substance that is the same as the AG Group Release and covenant not to sue contained
in Paragraph 6(a) of the Settlement Agreement. Subject to the foregoing, this Note shall become
immediately due and payable upon the occurrence of any transaction or series of transactions
which shall result in the Trump Group owning or controlling neither (i) a majority of the voting
stock of Trans-Resources or its successors or each of its two principal subsidiaries, Haifa
Chemicals, Ltd. and Na-Churs Plant Food Company or their successors, nor (ii) directly or
indirectly, a majority of the assets currently owned by Trans-Resources and its subsidiaries;
provided, however, that in such event, at the request of the Trump Group, the amounts then
payable on this Note shall be placed in escrow until the Maturity Date or until the Extended
Maturity Date (if applicable) under the provisions of an escrow agreement on reasonable terms to
be negotiated at such time in good faith between the Maker, the Payee and an escrow agent
selected by mutual consent of the Maker and the Payee (such consent, not to be unreasonably
withheld, conditioned or delayed), which shall provide for the release of funds from such escrow
to the Maker in satisfaction of any and all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs owing to Maker, if any, and payment to the Payee of any amounts
remaining in escrow after payment to Maker of all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs, if any, upon the Maturity Date hereunder or the Extended
Maturity Date (if applicable).

 

4. Optional Prepayments. The Maker may voluntarily prepay this Note prior to the
Maturity Date, in whole or in part, at any time, without premium or penalty.

5, Adjustment. In accordance with the terms of the Settlement Agreement, in the
event that at any time Indemnification Amounts, Discovery Costs, AG Group Release Amounts,
or other amounts due and payable by the AG Group to the Trump Group pursuant to the
Settlement Agreement (the "Costs") have not been paid to the Trump Group in accordance with
the terms of the Settlement Agreement, the Maker may, upon written notice to the Payee, set off
and apply as a credit against the amount due under this Note any and all due, unpaid and
outstanding Costs. The rights and remedies described herein are in addition to any other rights
and remedies the Parties may have under the Settlement Agreement or other applicable law.

 

6. Subordination. Pursuant to the terms of the Settlement Agreement, this Note is
unsecured and shall be fully subordinated to any obligation of Trans-Resources, including, but
not limited to, outstanding credit facilities, bonds, loans, tax obligations and payables.

7. Enforcement. The Maker hereby agrees to pay on demand all reasonable costs
and expenses, including without limitation attorneys’ fees and costs of collection, incurred or
paid by the Payee in enforcing this Note in accordance with the Settlement Agreement.

8. Amendments. No failure or delay on the part of the Maker or the Payee in
exercising any tight, power, privilege or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or remedy. This Note
may not be amended and the provisions hereof may not be waived, except in accordance with the
terms of the Settlement Agreement.

9. Lost Notes, etc. If this Note is mutilated, destroyed, lost or stolen, upon receipt of
evidence satisfactory to the Maker of such loss, theft, destruction or mutilation of this Note and,
if requested in the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Maker, or, in the case of any such mutilation, upon
surrender and cancellation of this Note, the Maker shall issue a new Note of like tenor and
amount, in lieu of this Note.

 

-2-

Error! Unknown document property name.
10. ASSIGNMENT. THIS NOTE, INCLUDING THE RESPECTIVE RIGHTS
AND OBLIGATIONS OF THE MAKER AND THE PAYEE PURSUANT THIS NOTE, MAY
NOT BE ASSIGNED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF BY
EITHER THE MAKER OR THE PAYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER WHICH CONSENT MAY BE WITHHELD IN SUCH PARTY’S SOLE
DISCRETION.

ll. Binding Effect. The provisions of this Note shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns permitted hereby.

[signature page follows}

Error! Unknown document property name.
IN WITNESS WHEREOF, the Maker has caused this Subordinated Note to be duly

executed under seal on the date set forth above by a duly authorized representative of the Maker.

TRANS-RESOURCES, LLC

 

By:
Name:
Title:

 
